Name: Commission Regulation (EEC) No 3585/81 of 14 December 1981 fixing the accession compensatory amounts in the wine sector for the period 16 December 1981 to 15 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 81 Official Journal of the European Communities No L 359 / 17 COMMISSION REGULATION (EEC) No 3585/81 of 14 December 1981 fixing the accession compensatory amounts in the wine sector for the period 16 December 1981 to 15 December 1982  0-24 ECU per % vol per hectolitre for all red table wines except those of type R III ,  0-24 ECU per % vol per hectolitre for all new red wines still in fermentation ,  8 ECU per hectolitre for liqueur wines as defined in Annex II , point 12 of Regulation (EEC) No 337/79 , other than those intended for processing under customs supervision or administrative super ­ vision providing equivalent guarantees, into products other than those within heading No 22.05 of the Common Customs Tariff . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 13/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector ( : ), as last amended by Regulation (EEC) No 2874/81 (2 ), and in particular the first indent of Article 8 (b) thereof , Whereas it is necessary to fix the accession compensa ­ tory amounts in the wine sector for the period 16 December 1981 to 15 December 1982 ; Where the guide prices for wine for the period 16 December 1981 to 15 December 1982 were fixed by Council Regulation (EEC) No 2027/ 81 (3 ) ; Whereas in order to avoid a deflection of trade , the provisions of Article 7 of Council Regulation (EEC) No 13/81 should be employed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Article 2 An amount equal to the accession compensatory amount shall be levied on export from Greece to non ­ member countries of all products referred to in Article 1 except those made entirely from grapes harvested in Greece . Article 3 Regulation (EEC) No 32/ 81 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 , December 1981 . HAS ADOPTED THIS REGULATION : Article 1 Accession compensatory amounts are hereby fixed as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1981 . For the Commission Poul DALSAGER Alember of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 24 . (*) OJ No L 285 , 7 . 10 . 1981 , p . 1 P ) OJ No L 200 , 21 . 7 . 1981 , p . 1